Citation Nr: 1731630	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for adenocarcinoma of the prostate metastatic to bone, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to July 1960, to include service at Camp Lejeune after August 1, 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bone cancer due to contaminated water at Camp Lejeune.

In his June 2016 substantive appeal via VA Form 9, the Veteran elected to testify before a Veterans Law Judge in Washington, D.C.  In an April 2017 letter, he was informed that his hearing had been scheduled for June 7, 2017.  However, the Veteran failed to appear, and to this date, he has not requested a new hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R § 20.704(e) (2016).

The Board notes that after the RO's last adjudication of the claim in a May 2016 statement of the case, and prior to Board certification in November 2016, additional evidence was associated with the Veteran's claims file.  This evidence includes VA treatment records from October 2015 to May 2016, which have not been considered by the RO.  However, the Board finds that this new evidence is not pertinent to the claim being decided because it is essentially cumulative of the evidence currently of record.  Cf. 38 C.F.R. § 20.1304(c) (2016) (requiring remand of evidence submitted after certification only if pertinent).  In this regard, the additional VA treatment records address the Veteran's diagnosis of metastasized bone cancer, but do not include a nexus opinion on the etiology of the cancer.  A remand would therefore impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran, and is thus inappropriate in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution")).

As a preliminary matter, the Board notes that the Veteran contends that he has bone cancer due to contaminated water at Camp Lejeune.  However, he has been diagnosed with adenocarcinoma of the prostate metastatic to bone.  As such, his primary cancer is of the prostate, which has spread to the bone.  Thus, his bone cancer is secondary to his prostate cancer.  Therefore, the Board has recharacterized the issue as reflected in the title page and, as explained below, will address whether service connection is warranted for prostate cancer on a direct or presumptive basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's adenocarcinoma of the prostate metastatic to bone is not due to disease or injury in service, to include contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the prostate metastatic to bone are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that although the Veteran did not receive a Veterans Claims Assistance Act (VCAA) letter, notice defects are not prejudicial where (1) any defect was cured by actual knowledge on the part of the claimant; or (2) a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  Here, the Board finds that the lack of a VCAA letter has not prejudiced the Veteran as he provided private treatment records, and the RO obtained VA treatment records and a medical opinion concerning his claim.  

In addition, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; private and VA treatment records; and a November 2015 VA examination report.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.




II. Service Connection

In this case, the Veteran contends that his bone cancer is the result of military service.  Specifically, in the January 2015 claim for service connection, the Veteran asserts his current bone cancer is the result of exposure to contaminated water while serving and living on base at Camp Lejeune in North Carolina.

However, as noted above, the evidence shows that the Veteran has been diagnosed with adenocarcinoma of the prostate metastatic to bone.  VA treatment records in 2015 specifically note that the Veteran was diagnosed with prostate cancer in 2013, which metastasized to his hip bones.  There is no evidence that the Veteran's bone cancer may be associated with his service, to include as due to contaminated water at Camp Lejeune.  Instead, the evidence clearly shows that the bone cancer is secondary to his prostate cancer.  As such, the Board will address whether the Veteran's prostate cancer, as the primary cancer, is a result of military service, to include exposure to contaminated water at Camp Lejeune. Cf. Darby v. Brown, 10 Vet. App. 243, 246 (1997) (holding that the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and   (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are a chronic disease.  See 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary.  Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune:  kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  Id.  As such, prostate cancer is not a disease for which presumptive service connection based on exposure to contaminated water at Camp Lejeune may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, the Board finds that the Veteran served at Camp Lejeune from May 1957 to July 1957, and is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As stated above, prostate cancer is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune.  Therefore, a nexus linking the current prostate cancer and military service cannot be presumed under the law, regardless of the Veteran's exposure to contaminated water during service.  Id.  

The Board also finds that the weight of the evidence is against a finding that a chronic disease was shown in service.  Service treatment records do not reflect any history or treatment for prostate cancer symptoms during service.

Next, the Board finds that the weight of the evidence demonstrates that symptoms of prostate cancer have not been continuous since service separation.  The Veteran was diagnosed with prostate cancer in April 2010. The earliest indication of prostate cancer in post-service medical records appears in an April 2010 treatment record diagnosing prostate cancer.  The Veteran also has not asserted that symptoms of prostate cancer manifested soon after service separation in July 1960.  For these reasons, the Board finds that symptoms of prostate cancer were not continuous after service separation.

This same evidence also shows that prostate cancer did not manifest to a compensable degree within one year of service separation.  Specifically, the evidence suggests that the earliest the Veteran was first diagnosed with prostate cancer was in April 2010, 50 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As prostate cancer did not manifest within one year of service separation, the criteria for manifestation of prostate cancer in the form of malignant tumors to a compensable degree within one year of service separation are not met.  See 38 C.F.R. § 3.303, 4.115b, Diagnostic Code 7528 (2016).

On the question of a nexus between the current prostate cancer and active service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed prostate cancer is causally related to service.  As discussed above, service treatment records do not reflect any complaints or treatment for symptoms of prostate cancer during service.

In a November 2015 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran's current prostate cancer was caused by exposure to contaminated water at Camp Lejeune.  The November 2015 VA examiner noted that prostate cancer was a very common cancer in males, and that the Veteran had several known risk factors such as age, ethnicity, genetic factors (positive family history), cadmium exposure, and possible dietary factors.  Next, the VA examiner noted that recent scientific studies found that benzene and vinyl chloride had not been shown to cause or aggravate prostate cancer; thus, the VA examiner focused the discussion on the possible connection between TCE and PCE exposure to prostate cancer. 

One series of literature discussed by the VA examiner was on the subject of a possible link between occupational exposure to TCE and/or PCE and prostate cancer.  The VA examiner stated that literary review of the health effects of occupational exposure to TCE and/or PCE indicated that the range of occupational exposure to these compounds were significantly higher among workers as compared to the estimated residential exposures of service members stationed at Camp Lejeune.  Further, researchers who have examined the possible link between prostate cancer and occupational exposure to TCE and/or PCE have concluded that an increased risk of developing prostate cancer is only seen at higher levels of occupational exposure; even when giving the benefit of the doubt to the Veteran by using the risk assessment at the lower end of the occupational exposure range (which the VA examiner opined likely exceeded the exposure level at Camp Lejeune), the occupational exposure studies would not support an increased risk of developing prostate cancer from exposure to contaminated water at Camp Lejeune. 

The November 2015 VA examiner continued to discuss several other studies that might indicate an increased risk of developing prostate cancer after substantial occupational exposure to TCE or PCE for at least five years, but also acknowledged contrary studies that have found no increase in risk after workplace exposure.  Accordingly, the November 2015 VA examiner opined that with the possible exception of significant occupational exposure, which is greater than the estimated exposure at Camp Lejeune, to TCE or PCE for more than five years, there is no scientifically documented link between exposure to either of these volatile organic compounds and the development of prostate cancer.  In light of the November 2015 VA examiner's review of the Veteran's file, review and thorough discussion of the 21 cited scientific articles on the health effects of exposure to contaminated water at Camp Lejeune, and his explanation of the reasons for his conclusions based on an accurate characterization of the evidence of record, the Board finds the November 2015 VA medical opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has also considered the Veteran's statements concerning the etiology of his adenocarcinoma of the prostate metastatic to bone.  While the Veteran is competent to report his cancer symptoms, the question of whether adenocarcinoma of the prostate metastatic to bone was a result of or aggravated by a disease or injury that is due to service, to include contaminated water at Camp Lejeune, relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of adenocarcinoma of the prostate metastatic to bone are not competent.   

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current adenocarcinoma of the prostate metastatic to bone and active duty service.  For these reasons, the Board finds that the preponderance of the lay and medical evidence of record is against the Veteran's claim of service connection for adenocarcinoma of the prostate metastatic to bone, to include as due to exposure to contaminated water at Camp Lejeune, on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for adenocarcinoma of the prostate metastatic to bone, to include as due to contaminated water at Camp Lejeune, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


